
	

114 HR 4467 IH: Marijuana Advertising in Legal States Act of 2016
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4467
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Blumenauer (for himself, Mr. Rohrabacher, Mr. Huffman, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to allow for advertising relating to certain activities in
			 compliance with State law.
	
	
 1.Short titleThis Act may be cited as the Marijuana Advertising in Legal States Act of 2016 or the MAILS Act. 2.AmendmentSection 403(c)(1) of the Controlled Substances Act (21 U.S.C. 843(c)(1)) is amended by adding at the end the following: This paragraph does not apply to an advertisement to the extent that the advertisement relates to an activity, involving marihuana, that is in compliance with the law of the State in which that activity takes place..
		
